      Case 1:19-cv-04269-GBD-SDA Document 28 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            12/08/2020
 Oneida Cantos,

                                  Plaintiff,
                                                              1:19-cv-04269 (GBD) (SDA)
                     -against-
                                                              ORDER
 Commissioner of Social Security,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

         The Commissioner shall file his response, if any, to Plaintiff’s motion for attorney’s fees

(see ECF No. 26) no later than December 22, 2020.

SO ORDERED.

DATED:          New York, New York
                December 8, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
